DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US 2018/0065686) in view of Mishima et al. (US 2002/0195840).
Maier discloses a vehicle underbody structure comprising a floor center member (110) disposed on a body floor (102), as shown in Figure 2.  The floor center member extends through a central part of the body floor and along a longitudinal direction of the vehicle, as shown in Figure 2.  A first floor cross member (106) is disposed on the body floor (102), as shown in Figure 2.  The first floor cross member (106) penetrates the floor center member (110) to extend in a lateral 
Mishima et al. teaches providing longitudinal reinforcing members (81,82) to an inner surface of the floor center member, as shown in Figure 6.  In reference to claim 2, the reinforcing member is joined to two walls jointly forming a ridge line on top of the floor center member, as shown in Figure 6.  In reference to claim 3, the reinforcing members (81,82) form closed sectional structures with the two walls, respectively, as shown in Figure 6.  In reference to claim 4, the reinforcing members (81,82) are located on the interiors of the ridges, as shown in Figure 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide longitudinally extending reinforcing members to the interior surfaces of two walls forming ridge lines of Maier, as taught by Mishima et al., to improve strength and energy transfer in the event of a collision.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612